IN THE COURT OF APPEALS OF TENNESSEE,
                               AT NASHVILLE

             _______________________________________________________

                                    )
AMY L. JOHNSON,                     )     Sumner County Chancery Court
                                    )     No. 95D-40
   Plaintiff/Appellee.              )
                                    )
VS.                                 )     C.A. No. 01A01-9708-CH-00410
                                    )
HAROLD G. JOHNSON,                  )
                                    )
   Defendant/Appellant.             )
                                    )                    FILED
______________________________________________________________________________
                                                        September 30, 1998
From the Chancery Court of Sumner County at Gallatin.
Honorable Tom E. Gray, Chancellor                        Cecil W. Crowson
                                                        Appellate Court Clerk


Curtis M. Lincoln, Hendersonville, Tennessee
Attorney for Defendant/Appellant.


Robert G. Ingrum, PHILLIPS & INGRUM, Gallatin, Tennessee
Attorney for Plaintiff/Appellee.



OPINION FILED:

AFFIRMED AND REMANDED


                                          FARMER, J.

CRAWFORD, P.J., W.S.: (Concurs)
LILLARD, J.: (Concurs)
               This is a divorce case. Harold G. Johnson (Husband) and Amy L. Johnson (Wife)

were married on October 22, 1988 when he was 47 and she was 20 years old.1 During the marriage,

the parties adopted a son, Justin, born January 11, 1991. In April 1997, the trial court entered a final

decree declaring the parties divorced pursuant to T.C.A. § 36-4-129. Husband has appealed from

the final decree, challenging the correctness of the trial court’s decisions regarding child custody,

alimony and classification and division of the marital estate. For the reasons hereinafter expressed,

we affirm.



               The record reflects that this marriage of approximately nine years was rather

tumultuous from the outset with the parties separating at least twice, one time for almost a year,

before finally separating in January 1995. Wife admitted to two extra-marital affairs during the

marriage. Wife has a G.E.D. degree and is a licensed cosmetologist. She currently works on a part-

time basis (two days per week, earning $150) and also attends college part-time taking certain

prerequisite courses so that she can be accepted into a two year nursing program. In July 1989, Wife

was diagnosed with ovarian cancer for which she underwent surgery and chemotherapy. She is

currently in remission. Wife has also been diagnosed with “nonspecific autoimmune condition,”

described by her treating physician, Dr. Walker, as “one of the chronic fatigue type syndromes.”

Husband is self-employed and during the marriage operated Johnson Machine and Tool, until its sale

in 1993. A new business, Pilot Machine, was begun in 1994.



                The parties took custody of Justin shortly after his birth, but finalization of the

adoption was delayed until 1993 due to their marital difficulties. The parties were required to

undergo counseling after their separation in December 1991 and an order of reconciliation was

entered in December 1992. It is not disputed that Wife has been the primary caretaker of the child.



                The marital residence was purchased on October 6, 1988 for $156,500. Husband used

$106,000 of his separate funds as a down payment and the parties obtained a loan for the remaining

amount. The deed was recorded November 7, 1988 in Husband’s name only. Other realty purchased

during the marriage includes approximately 7.73 acres located adjacent to the marital residence, a


       1
       This marriage was the second for both parties. Husband’s first divorce was final in
March 1988 and Wife’s divorce from her first husband was final in August 1988.
condominium, and an additional 63 acres. Only the latter was titled in both parties’ names.



               The trial court entered a final decree of divorce awarding sole custody of Justin to

Wife with specified visitation to Husband. Husband was ordered to pay $842.10 per month as child

support, to maintain health insurance on the child and pay one-half of his health expenses not

covered by insurance. The court determined the separate property of both parties with Husband

receiving a retirement account in the amount of approximately $17,000, all monies realized from the

sale of Johnson Machine and Tool, approximately $99,000 in a pre-marital bank account, $9,800 in

automobiles, certain royalties from Husband’s business and various other items of personalty. Wife

received her separate property consisting of personal clothing, items of jewelry and “personal

memorabilia.” The court awarded marital property to Husband consisting of a 1993 pick-up truck

valued at $22,000, an Oldsmobile valued at $2,000, a Ford tractor valued at $2,200, an IRA in the

original amount of $2,000 invested by Husband in 1994 plus interest to date, horses and tack valued

at approximately $13,000 and all realty of the parties, valued by the trial court at $405,000.2

Husband was also awarded household furnishings totaling approximately $16,000. Wife received

household furnishings totaling approximately $11,000, a Blazer valued at $9,500, $3,000 from the

sale of tack and $19,000 representing funds that she previously removed from the parties’ joint bank

account after the separation. Wife’s division of assets also included a cash award of $172,000,

secured by liens placed on all the real property. Wife was awarded rehabilitative alimony in the

amount of $698 per month for a six month period or until her remarriage, with the court expressly

reserving the right to review the matter at the end of the period.3 Wife was also awarded $16,830

in attorney’s fees.



               Husband presents the following issues on appeal:



                       I. The trial court erred in granting custody of the minor child
               to the wife.


       2
        Of this figure, $200,000 represented the fair market value of the marital residence as
found by the trial court. The court reduced this figure by $106,000, representing the separate
funds utilized by Husband in its purchase, to arrive at a net of $94,000 which represented marital
property.
       3
        The record reflects that the court believed this necessary in order to extend the award if
she had not received “her cash” in the division of marital assets.
                       II. The trial court erred in dividing the marital assets; erred in
               failing to determine that Wife had seriously depleted the marital
               estate while Husband had increased it and erred in failing to
               determine that much of what the court found to be marital assets, was
               actually purchased by Husband’s separate property, therefore, making
               it separate property.

                       III. The trial court erred in awarding Wife her attorney fees.

                      IV. The trial court erred in granting rehabilitative alimony to
               the wife.



               Our standard of review in this matter is pursuant to Rule 13(d) T.R.A.P. which

provides for a de novo review accompanied by a presumption of correctness of the trial court’s

findings of fact, unless a preponderance of the evidence is otherwise. E.g., Whitaker v. Whitaker,

957 S.W.2d 834, 838 (Tenn. App. 1997). The first issue we address is that of child custody. The

court in Whitaker addressed the various factors established by both case law and statute which assist

the courts in making decisions of child custody:



               In child custody and visitation cases, the welfare and best interests of
               a child are the paramount considerations and the rights, desires, and
               interests of the parents become secondary. Neely v. Neely, 737
S.W.2d 539, 542 (Tenn.App.1987). In Bah v. Bah, 668 S.W.2d 663
               (Tenn.App.1983), the Court established some guidelines for making
               the determination of best interest:

                               We adopt what we believe is a common sense
                       approach to custody, one which we will call the
                       doctrine of “comparative fitness.” The paramount
                       concern in child custody cases is the welfare and best
                       interest of the child. Mollish v. Mollish, 494 S.W.2d
145, 151 (Tenn.App.1972). There are literally
                       thousands of things that must be taken into
                       consideration in the lives of young children, Smith v.
                       Smith, 188 Tenn. 430, 437, 220 S.W.2d 627, 630
                       (1949), and these factors must be reviewed on a
                       comparative approach:

                                        F i t n e s s for custod i al
                               responsibilities is large ly a
                               comparative matter. No human being
                               is deemed perfect, hence no human
                               can be deemed a perfectly fit
                               custodian. Necessarily, therefore, the
                               courts must determine which of two or
                               more available custodians is more or
                               less fit than others.

                       Edwards v. Edwards, 501 S.W.2d 283, 290-91
                       (Tenn.App.1973) (emphasis supplied).

               Bah, 668 S.W.2d at 666.
                      The trial court must also consider the factors as set forth in
               T.C.A. § 36-6-106 (1996):

                      36-6-106. Child custody. -- In a suit for annulment,
                      divorce, separate maintenance, or in any other
                      proceeding requiring the court to make a custody
                      determination regarding a minor child, such
                      determination shall be made upon the basis of the best
                      interest of the child. The court shall consider all
                      relevant factors including the following where
                      applicable:

                              (1) The love, affection and emotional
                              ties existing between the parents and
                              child;
                              (2) The disposition of the parents to
                              provide the child with food, clothing,
                              medical care, education and other
                              necessary care and the degree to which
                              a parent has been the primary
                              caregiver;
                              (3) The importance of continuity in the
                              child’s life and the length of time the
                              child has lived in a stable, satisfactory
                              environment;
                              (4) The stability of the family unit of
                              the parents;
                              (5) The mental and physical health of
                              the parents;
                              (6) The home, school and community
                              record of the child;
                              (7) The reasonable preference of the
                              child if twelve (12) years of age or
                              older. The court may hear the
                              preference of a younger child upon
                              request. The preferences of older
                              children should normally be given
                              greater weight than those of younger
                              children;
                              (8) Evidence of physical or emotional
                              abuse to the child, to the other parent
                              or to any other person; and
                              (9) The character and behavior of any
                              other person who resides in or
                              frequents the home of a parent and
                              such person’s interactions with the
                              child.



Whitaker, 957 S.W.2d at 837-38.



               With the foregoing in mind, we consider the following proof that was before the trial

court on this issue. As heretofore noted, Wife is in remission from ovarian cancer and suffers from

an autoimmune condition symptomized by, inter alia, sleep disturbance, colitis, persistent low grade

fever, night sweats and chronic fatigue. Dr. Walker described Wife’s condition as:
               Probably a chronic reaction of your body in a situation very similar
               to arthritis. . . . it’s a chronic inflammatory disease. It is a disease that
               is readily improved with some of the anti-inflammatory medicines,
               but it is not a disease which is completely treatable. The symptoms
               can be improved with some medicines, and that’s basically what I’ve
               been doing over the last several months when I’ve been treating Ms.
               Johnson.



Walker did not believe Wife’s condition to be “totally debilitating,” but maintained that it was

complicated by her past medical problems as well as silicone breast implantations which she

received in 1986 and were subsequently removed in 1994. Walker described Wife’s present

condition as “stable at the condition she is in now. I think she is well controlled with medication.”

Walker has also treated Wife for depression. When asked whether Wife’s physical condition would

disqualify her from taking care of a young child, Walker responded, “[a]s far as specific medical

conditions, like am I suspicious that she might blackout, am I suspicious that she’s going to have a

heart attack, am I worried about her not having good thinking skills? No, sir.” Walker agreed that

Wife’s predisposition to fatigue and malaise would naturally be enhanced by caring for a small child,

stating: “[i]f you are predisposed to fatigue and malaise, then anything that causes fatigue and

malaise would accentuate it. Sure.” Wife testified that “sometimes”her illness has prevented her

from participating in certain activities and that she continues to receive treatment from Dr. Walker

whenever she has “a flare up.”



               Wife testified that for the first year of Justin’s life she did not work outside the home.

Within the next two years, Justin spent a couple of days a week at “Kiddy Kampus” because Wife

believed it important that “he learn to share and be around other children . . . .” Wife stated that

Husband agreed that such activity benefited their son. During the second year of Justin’s life, Wife

and Husband were separated. The separation was precipitated by a December 1991 incident which,

as related by Wife, occurred upon her arrival home, whereby Husband “tied me up, tied my hands

behind my back, drug me back to the bedroom . . . and threw me down and choked me. I thought

he was going to kill me.” Justin was in the home in his crib at the time. Wife ultimately ran out of

the home to a neighbor’s house for assistance. Husband did not contradict Wife’s testimony in this

regard, but merely stated that he had “handled that wrong” and “was wrong.” He explained that he

“had seen [Wife] slash her wrist when she was not drunk. She was drunk on this occasion.” He

continued, “partly for her protection and for Justin’s protection, I admitted I was wrong . . .
Afterwards in counseling I said I want to make sure this never happens again, and it didn’t ever

happen again and never will. I apologized for it, and I did my very best to make restitution in every

way I could.”



                Husband stated that during this period of time, both he and Wife were doing drugs.

Wife admitted to being a social drinker and that she had experimented with cocaine and marijuana

on one occasion. Husband disputed this, testifying that both parties used alcohol, marijuana and

cocaine on a regular basis in 1991. He stated that he ceased using these drugs in 1992 when the

parties reconciled after nearly a one year separation.



                Wife also related an incident regarding a May 1996 birthday party for her nephew.

Wife’s sister had prepared a birthday party for her son at Moss-Wright Park. It was to be a western

theme, with ponies for the children to ride. Justin had received an invitation to the party in the mail

and, according to Wife, was very excited and wanted to attend. As it happened, the date for the party

fell on a weekend when Husband was to have visitation. It was agreed, however, that Justin could

attend the party and that Husband would bring him and pick him up afterwards. Numerous relatives

of Wife’s attended the party, including her great-grandmother, parents and their respective spouses

as well as her siblings and their children. Wife arrived at the party in a car belonging to her

boyfriend, Mike Williams. Williams did not attend the party. Thereafter, Justin arrived with

Husband who became very upset upon seeing Williams’ vehicle. Husband continued to drive,

circling around the area where the party was being held but would not let Justin exit the vehicle or

attend the party. According to Wife, Justin was upset and crying. Husband then exited the park with

Justin in tow and traveled to Williams’ home. A heated exchange between Williams and Husband

followed with Williams ultimately hitting Husband. Justin remained in Husband’s vehicle and

observed the entire incident. Husband does not deny that he then asked Justin to take a picture of

him with blood on his face and stating to him that “this may help us.” The police and an ambulance

were called to the scene. Wife also arrived. The parties dispute whether Husband allowed Wife to

comfort the child who, admittedly, was in tears and upset.



                Husband explained that upon his arrival to the park and observing Williams’ vehicle,

he became upset because Williams and Wife had previously “flaunt[ed] their loving and carrying on
in front of me and Justin.” He admitted that he did not know for sure whether Williams was at the

party. He denied that Justin began to cry because he could not attend the party. He stated that he

simply informed the child that they would instead go to the saddle club. According to Husband, one

of Justin’s favorite activities is participating in equestrian events. Instead of going straight there,

however, they went to Williams’ home. Husband attempted to explain his actions by stating, “[i]t

was probably another one of those mistakes I’m capable of making, which is to let frustration get

ahold of me once in a while, and plus her flaunting . . . .” Husband stated that he became further

upset upon seeing the parties’ vehicle at Williams’ residence. He stated, “I just didn’t like the idea

of it sitting there. Justin didn’t like the idea of it sitting there.” Husband said that Justin cried

because Williams had gotten in Husband’s truck and thrown several items, including cameras,

outside. Husband said that after the altercation, he explained to the child that everything was alright

and that he was not hurt. He maintained that “[Justin] was happy at that point. He was satisfied that

[my injuries] didn’t hurt. . . . He was satisfied that I was okay. And not only did he stop crying, but

he was okay. . . .” Husband also acknowledged that later that evening he drove to Wife’s residence

with Justin and placed a bandage on her door that read “thanks.”



               Wife testified that on the following day Husband arrived at her apartment with Justin

to bring him back from visitation and ran into the back of Williams’ vehicle. According to Wife,

Justin was present in the truck with Husband when the accident occurred. Husband denied ever

hitting Williams’ vehicle, but the parties agree that the police were called to the scene. Husband

admitted calling the police on several occasions when he suspected that either there was something

wrong inside Wife’s apartment or that she had been drinking. He further admitted calling the police

on at least four separate occasions complaining of problems in Wife’s home because there had been

“unrelated males in the house.” Husband explained that he believed his actions “helps keep [Wife]

straight.” He was asked how he knew unrelated males had been present in the home and answered,

“[w]ell, you go over there and you park, and you see, for example, Bobby Rankin’s truck there or

you see [Williams’] truck . . . .” Husband said that Justin had “cried to sleep between [Wife’s]

boyfriends.”



               The parties also described the other’s behavior at various football games in which

Justin participated. Wife stated that Husband always came to the games with a video camera and
“used it as a means of harassment.” Husband admitted carrying a video camera to the football

games, stating that it was for his own protection and that he videoed Wife and Williams acting

inappropriately towards one another, flaunting their sexuality and taunting him in this regard.



                Husband maintains that he has been a positive influence on the child. When asked

why he is better fit to have custody of Justin, Husband declared: “[t]here is a big difference in the

lifestyles that they lead over there and the lifestyle that Justin leads at home. At home Justin goes

to church. I read to him. We work on math. . . . He feels free, and he feels happy. . . . And Justin

is a very special kid, and he’s also a very intelligent kid. And in this two years, I have not dated and

I have not drank. I have stayed at home with my horses, my guitar, and I just wait and live for the

moments he gets back there.” Husband stated that he would pay for Justin’s private school tuition

if he could attend the school Husband had chosen, Day Spring Academy. As for the private school

Wife had chosen which was nearer to her home, Husband stated that he was unsure about paying for

his child’s attendance there, stating that he would have to review its curriculum and tuition costs, but

would consider the school.



                Tim Lynch, a clinical psychologist, testified that he treated Husband once in August

1995 and once again in July 1996. He did not foresee any problems with Husband parenting his

child but indicated that Husband had a tendency to be somewhat overprotective of his son. Lynch

believed this problem could be resolved with additional counseling.



                Husband argues on appeal that he is comparatively more fit to have custody of Justin

because he is older, more settled, has already participated in the raising of two children and spends

whatever time he has available with Justin. He contends that the proof establishes that Wife on the

other hand is at an age in life where her own well being and happiness take precedence. Husband

asserts that Justin “is [his] life.” Wife counters that Husband’s reasons for seeking custody are not

necessarily directed at Justin’s best interests, but rather to fulfill his own needs which include hurting

Wife.



                After careful review of the record before us, we are in agreement with the trial court

that Wife is the more fit custodian for Justin. We do not doubt either party’s love for their child.
The record clearly convinces us, however, that Husband has succeeded in involving Justin in the

parties’ marital difficulties. In Varley v. Varley, 934 S.W.2d 659 (Tenn. App. 1996), this court said:



               It goes without saying that in many, if not most, cases of divorce, one
               may expect a certain amount of animosity between the divorcing
               parties. . . . However, when children are involved, it is imperative
               that the parents set aside their hostilities where the children are
               concerned, for the sake of the children.



Varley, 934 S.W.2d at 668. In the present case, the trial court expressly found neither party credible.

However, certain incidents were related to the trial court where the parties are in agreement. The

first incident pertained to Husband’s tying Wife up as she arrived home one evening when Justin was

in the home. We also have the birthday party incident where there can be no question but that

Husband clearly put his anger and hostilities toward Wife above the best interests and needs of his

young son. The birthday party was a time for celebration and from all indication it was an event that

Justin was looking forward to attending. Instead, he was brought to the party and allowed to observe

the activities but not allowed to attend. Instead of riding ponies and playing with his friends, Justin

was privy to an altercation between his father and Wife’s boyfriend resulting in his father receiving

a bloody face which he was asked to photograph. Clearly, Husband’s actions and negative behavior

directed toward Wife have indirectly affected Justin and cannot be in the child’s best interests. We

can find no excuse for a parent to allow his/her child to become embroiled in the divorce “battles”

of the parents. From the record, it appears that Justin has witnessed numerous confrontations

between his parents regarding this divorce and that most all have come about by the actions of

Husband who has not seen fit to address his hostilities toward Wife outside the presence of his child.

The record does not indicate similar actions on Wife’s behalf. It also disturbs this court that

Husband has expressed no remorse in allowing his child to observe these unfortunate events or any

concern as to what effect they may have on Justin in the future.



               The record indicates that Wife has primarily cared for Justin during his life. Although

Wife endures a chronic illness, the record does not suggest that she is physically incapable of caring

for the child, nor do we find Wife’s present work/school schedule to interfere with Justin’s care.4


       4
        Two of Wife’s classes are video courses taken at home and the other two, which require
her actual attendance in class, comprise approximately five hours of her time per week.
Justin presently attends kindergarten and Wife testified that day care is available. There is also

undisputed evidence in the record that Wife’s extended family members are close and that Justin has

many playmates within the family. This is not to say that all of Wife’s behavior is to be commended.

There has been drug use and numerous boyfriends. The record, however, does not suggest that Wife,

despite these actions, has neglected her son. In ruling from the bench, the trial court expressed some

concern over the fact that Wife had allowed her boyfriend(s) to discipline the child, but noted that

none had ever physically struck him. The trial court warned that Wife was to discipline and control

the child, not any boyfriend. We reiterate here that Husband and Wife should be in charge of

disciplining their own son and we encourage Wife to refrain from allowing such action by any

boyfriend in the future. We conclude that custody of Justin was properly awarded to Wife.



               We next consider the issue regarding the trial court’s classification and division of

the marital property. The trial court is afforded wide discretion in dividing the marital estate upon

divorce. T.C.A. § 36-4-121(c) requires an equitable distribution of the marital assets, according to

the factors identified therein. Loyd v. Loyd, 860 S.W.2d 409, 411-12 (Tenn. App. 1993). According

to Husband, the trial court valued the total marital estate at $381,500 and his separate estate at

approximately $115,000 for a total of approximately $496,000 which he asserts is less than the total

value of his premarital estate. Husband argues that because his net worth fell during the course of

the marriage, it was improper for the court to award Wife over half of what the court found to be

marital assets. He further asserts that Wife in no way contributed or acted to preserve the four pieces

of realty and argues therefore that these properties should have been classified as part of Husband’s

separate estate.



               The record indicates that the trial court valued the entire marital estate at

approximately $400,000.5 Of this amount, Wife received approximately $42,000 and Husband

approximately $367,000. Wife, however, was awarded an additional $172,000 in cash, reducing

Husband’s award to approximately $195,000.



               The bulk of the marital estate is the real property. The trial court found all four of


       5
        This amount includes household furnishings which were valued according to Wife’s
Exhibit 6 in the trial. The trial court placed no value on these particular items.
these properties marital despite the fact that only one is titled to both parties jointly and Husband’s

claim that his separate assets were used to purchase each of the properties. The record reflects that

all properties were purchased during the marriage, with the exception of the marital residence which

was purchased 16 days prior. The 63 acres was purchased for approximately $90,000 in May 1991.

The approximately 8 acres was purchased in February 1990 for $17,500. Finally, the condominium

was purchased in August 1993 for $42,000, according to Husband.



               In arriving at Husband’s pre-marital estate, the trial court found that Husband came

into this marriage with approximately $100,000 in cash. The court expressly stated that he took this

amount “into consideration in looking at the division of the marital estate.” As Wife points out,

$106,000 of Husband’s separate funds was used as a down payment on the marital residence which

would account for most of Husband’s pre-marital cash assets. Husband also came into the marriage

with Johnson Machine and Tool which the trial court in his first divorce case valued at $243,000.

Husband testified that he sold Johnson Machine and Tool for $400,000 on December 2, 1993. Thus,

all four properties were purchased prior to the sale of this business. Husband also testified that he

paid cash for all the realty, with the exception of the $50,000 note on the marital home.



               We cannot agree with Husband’s argument that all of the realty was purchased with

his separate assets with the intent that they remain separate. None of the assets used to purchase

these four properties (with the exception of the $106,000 paid toward the purchase of the marital

residence) are clearly traceable to his premarital assets. The properties’ total purchase prices far

exceed the amount of his pre-marital cash assets and the business from which he received the

majority of his income was not sold until after all four of the purchases. The record indicates that

Wife contributed monetarily to the marriage, although her employment throughout was never more

than part-time. The record further indicates that the parties maintained a joint bank account. We

therefore are not persuaded that the properties were purchased solely with separate funds with the

intent that they remain a part of Husband’s separate estate.



               This court is unclear how Husband arrives at a figure of approximately $500,000 as

representing the parties’ total separate and marital estate. Nor is it clear to this court how he can

arrive at a loss in his pre-marital net worth. He maintains that he came into the marriage with an
estate of $527,980 plus $123,789.60, if including the amount of royalties which the court determined

to be his separate property but acquired during the marriage, for a total of $651,769.60. The record

before us does not support Husband’s calculations. Husband came into this marriage with

$116,180.90 representing a cash disbursement from his prior divorce proceeding (this figure includes

approximately $17,000 from a retirement account), $123,789.60 from royalties, $243,000

representing the value of Johnson Machine and Tool as determined in the prior divorce hearing, plus

approximately $10,000 in automobiles for a total pre-marital estate of approximately $490,000. The

present litigation resulted in Husband receiving, as his separate property, assets totaling

approximately $650,000.6 We conclude that no error was committed by the trial court in its

classification and division of marital property.



               We discuss Husband’s final two issues together. He has argued that the trial court

erred in awarding Wife rehabilitative alimony plus a portion of her attorney’s fees. The trial court

has broad discretion in making these awards. Loyd, 860 S.W.2d at 412-13. The decision is based

upon the particular facts of the case and requires a balancing of the factors listed in T.C.A. § 36-5-

101(d). Need and the ability to pay are the most critical factors. Id. at 412. Husband asserts that

no alimony should be awarded because he paid Wife a total of $17,300 in alimony during the

pendency of the trial, which was delayed twice at Wife’s request. As to the award of attorney’s fees,

Husband contends that Wife received sufficient funds from the divorce with which to pay these fees.

The trial court awarded Wife rehabilitative alimony in the amount of $698 per month for a six month

period or until her remarriage. The record indicates that Wife presently works part-time earning

approximately $150 per week. She also attends college on a part-time basis. The record further

reflects that Wife suffers from an autoimmune condition which causes chronic fatigue and other

symptoms for which she requires medication. Dr. Walker testified that it would be difficult for Wife

to maintain a 40 hour per week job due to her medical condition. Although Husband’s annual

income tax returns for the years 1988-96 indicate a gross annual income of approximately $30,000

(with the exception of 1993 which return reflects an income of approximately $250,000 due to the

sale of Husband’s business), Husband’s own testimony and the amount of marital assets distributed

suggests a different annual income. We find that Husband is capable of paying the amount of


       6
       This figure includes the gross amount of proceeds from the sale of Johnson Machine and
Tool and does not take into consideration the tax consequences of the sale.
rehabilitative alimony awarded and that the record supports Wife’s need for such an award. We

further find no error in the award of attorney’s fees. However, we deny Wife’s request for any award

of her attorney’s fees incurred in this appeal.



               The judgment of the trial court is hereby affirmed and this cause remanded thereto

for any further proceedings necessary and consistent with this opinion. Costs are assessed against

Husband, for which execution may issue if necessary.



                                                     ____________________________________
                                                     FARMER, J.



______________________________
CRAWFORD, P.J., W.S. (Concurs)



______________________________
LILLARD, J. (Concurs)